ORDER
PER CURIAM
Sylvester Noble (“Appellant”) appeals from the trial court’s judgment convicting him of two counts of statutory sodomy in the first degree, in violation of Section 566.062 (RSMo. 2000), and one count of child molestation in the first degree, in violation of Section 566.067. Appellant was sentenced to 16 years for each count of statutory sodomy and 15 years for child molestation, with the sentences ordered to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for them information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).